                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

TERRY LEE GREGORY                                                                     PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:19-CV-P67-JHM

JEFF COOMES                                                                         DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Terry Lee Gregory leave to proceed in forma pauperis. This matter

is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss some claims and provide Plaintiff with an opportunity to provide additional

information.

                                                I.

       Plaintiff is a pretrial detainee incarcerated at the Daviess County Detention Center. He

brings this suit against McLean County Sheriff Jeff Coomes in both his official and individual

capacities.

       The Court construes the complaint as asserting claims against Defendant Coomes for

unconstitutional search and seizure, excessive force, and unlawful arrest, among other things,

based on an incident that occurred on May 7, 2019. Plaintiff does not explain what charges were

brought against him or what the disposition of those charges were. As relief, Plaintiff asks for

monetary and punitive damages. He also seeks injunctive relief in the form of all charges being

dropped against him and Defendant Coomes being terminated from his position and banned from

obtaining other positions in law enforcement.
                                                  II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 544 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its



                                                   2
legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                                 III.

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Official-Capacity Claim

       The Court first turns to Plaintiff’s official-capacity claim against Defendant Coomes.

“[O]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action against an

entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978). Thus, Plaintiff’s

official-capacity claim is actually against Defendant Coomes’ employer, which is McClean

County. See, e.g., Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008) (stating that civil

rights suit against county clerk of courts in his official capacity was equivalent of suing clerk’s

employer, the county).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,



                                                  3
Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio,

989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1)

identify the municipal policy or custom, (2) connect the policy to the municipality, and (3) show

that his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir.

1993)). The policy or custom “must be ‘the moving force of the constitutional violation’ in order

to establish the liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d

282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation

omitted)).

       In the instant case, the complaint indicates that Plaintiff’s injuries were caused by the

individual actions of Defendants Coomes during one isolated incident, rather than by a custom or

policy implemented or endorsed by McClean County. Thus, the Court will dismiss Plaintiff’s

official-capacity claim against Defendant Coomes for failure to state a claim upon which relief

may be granted.

       B. Injunctive Relief

       The Court next turns to Plaintiff’s requests for injunctive relief. Plaintiff first seeks the

“dropping [of] all charges” against him. This Court, however, has no authority to interfere in

state-court criminal proceedings to dismiss pending charges, except in very limited

circumstances not present in the instant case. Younger v. Harris, 401 U.S. 37 (1971); Cooper v.

Parrish, 203 F.3d 937, 954 (6th Cir. 2000); Fieger v. Thomas, 74 F.3d 740, 743 (6th Cir. 1996).

Moreover, to the extent that Plaintiff’s requests release from custody, this is not an available



                                                  4
remedy under § 1983. Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his confinement and

seeks immediate or speedier release, even though such a claim may come within the literal terms

of § 1983.”). “[W]hen a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas

corpus.”1 Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

         Plaintiff also requests that Defendant Coomes be terminated from his position as the

McClean County Sheriff and banned from holding any other law enforcement position.

However, such relief is not available in a § 1983 action. See, e.g., Ross v. Reed, No. 1:13-cv-

143, 2013 U.S. Dist. LEXIS 44697, at *5-6 (S.D. Ohio Mar. 5, 2013) (“The Court has no

authority under § 1983 to direct the . . . police department to initiate any disciplinary proceedings

against its employees.”); Theriot v. Woods, No. 2:09-cv-199, 2010 U.S. Dist. LEXIS 14253, at

*10-11 (W.D. Mich. Feb. 18, 2010) (holding that requesting injunctive relief in the form of

ordering the firing of defendants is “frivolous,” “entirely improper,” and “not available under 42

U.S.C. § 1983” and that the court “has no authority under 42 U.S.C. § 1983 to . . . terminate the

employment [the defendants]”).

         Thus, the Court will dismiss Plaintiff’s claims for injunctive relief for failure to state a

claim upon which relief may be granted.




1 A habeas action under 28 U.S.C. § 2241 applies pre-judgment, while a habeas action under 28 U.S.C. § 2254
applies post-judgment. See Klein v. Leis, 548 F.3d 425, 431 n.4 (6th Cir. 2008) (“Because § 2254 applies to those
held ‘pursuant to the judgment of a State court . . .’ 28 U.S.C. § 2254(b)(1), a pretrial detainee ordinarily pursues
habeas relief under § 2241.”) (emphasis omitted).

                                                           5
        C. Individual-Capacity Claims

        Finally, the Court turns to Plaintiff’s individual-capacity claims against Defendant

Coomes for excessive force, unlawful search and seizure, and unlawful arrest, inter alia. The

Court finds that before it can review these claims pursuant to § 1915A, it requires additional

information.

        The U.S. Supreme Court has held:

        If a plaintiff files a false arrest claim before he has been convicted (or files any
        other claim related to rulings that will likely be made in a pending or anticipated
        criminal trial), it is within the power of the district court, and in accord with
        common practice, to stay the civil action until the criminal case or the likelihood of
        a criminal case is ended.

Wallace v. Kato, 549 U.S. 384, 393 (2007). In light of Wallace v. Kato, if Plaintiff has a

criminal case stemming from his allegations that is still pending, it may be necessary for the

Court to stay the instant action until completion of the criminal matter. Alternatively, if Plaintiff

has been convicted of the charges which he claims were brought illegally, his claims may be

barred by the doctrine announced in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Under the

Heck doctrine, a state prisoner may not file a § 1983 suit for damages or equitable relief

challenging his conviction or sentence if a ruling on his claim would render the conviction or

sentence invalid, until and unless the conviction or sentence has been reversed on direct appeal,

expunged by Executive Order, declared invalid by a state tribunal, or has been called into

question by a federal court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254. Heck,

512 U.S. at 486-87; Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation) - no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner’s suit . . . - if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.”).



                                                    6
         Thus, Plaintiff must advise the Court in writing as to the status of the criminal charges

against him before the Court can determine whether the action should be stayed before the Court

conducts a review of Plaintiff’s individual-capacity claims against Defendant Coomes.

                                                IV.

         For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s official-capacity

claim against Defendant Coomes and his claims for injunctive relief are DISMISSED pursuant

to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

         IT IS FURTHER ORDERED that within 30 days from the entry date of this Order,

Plaintiff must provide the Court with the following information regarding his pending state-court

criminal proceedings:

         (1) state all charges filed against him arising out of the incidents that are the subject

of this lawsuit and provide the criminal action number(s) for those charges; and

         (2) advise whether the criminal proceedings are still pending, whether he has been

convicted, or whether charges have been dismissed; if possible, provide a copy of the order

or judgment entered in state court.

         Plaintiff is WARNED that failure to comply with this Order within the time allowed will

result in dismissal of this action for failure to comply with an order of the Court.

Date:   July 7, 2019




cc:     Plaintiff, pro se
4414.011




                                                  7
